Citation Nr: 1514390	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-15 093 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an allergic reaction to penicillin.

2.  Entitlement to a rating in excess of 30 percent for depression.

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.

5.  Entitlement to a rating in excess of 10 percent for temporomandibular joint (TMJ) syndrome.

6.  Entitlement to a compensable rating for residuals of a right thumb fracture.

7.  Entitlement to additional monthly compensation for a dependent child based on that child's school attendance over age 18 (from June 2012 to May 2013).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to January 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2008 (which, in pertinent part, granted a 10 percent rating for bilateral hearing loss effective August 1, 2007; granted a 10 percent rating for tinnitus effective August 1, 2007; and denied service connection for allergic reaction to penicillin), December 2012 (which granted service connection for depression, rated 30 percent, effective March 23, 2012; granted service connection for residuals of right thumb fracture, rated 0 percent, effective March 23, 2012; and granted an increased rating of 10 percent for TMJ syndrome effective March 2013, 2012), and June 2013 (which denied additional compensation for a dependent child based on the child's school attendance) rating decisions by the St. Petersburg, Florida RO.

A claim for a rating in excess of 30 percent for Meniere's disease was filed in August 2007.  In February 2008, the AOJ reduced the rating for Meniere's disease from 30 percent to 10 percent.  In March 2009, clear and unmistakable error (CUE) was found in the reduction, and the 30 percent rating was restored.  To date, the original claim seeking an increased rating has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The matters of the ratings for depression, bilateral hearing loss, TMJ syndrome, and residuals of right thumb fracture, and the matter of entitlement to additional compensation based on a request for approval of school attendance for a dependent child, are being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An allergic reaction to penicillin in service is not shown, and a current disability that is a residual of such allergic reaction is not shown.

2.  The 10 percent rating currently in effect is the maximum schedular rating for tinnitus; factors warranting referral for extraschedular consideration are neither shown nor alleged.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of an allergic reaction to penicillin is not warranted.  § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  A rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  August 2007, November 2007, July 2008, and May 2013 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with the record.  The AOJ arranged for a VA audiological examination in December 2007.  The Board finds the report of this examination to be adequate for rating purposes in regards to the claim for tinnitus, as it reflects a review of the Veteran's history and an examination that included all the necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding the claim of service connection for residuals of an allergic reaction to penicillin, the AOJ did not arrange for a VA examination.  The Board has considered whether an examination is necessary; however, absent any competent (medical) evidence suggesting that the Veteran may have a disability for which service connection may be granted, an examination is not necessary, as even the low threshold for determining when an examination is necessary endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Service connection for residuals of an allergic reaction to penicillin

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The Veteran contends that he has a disability as a residual of an allergic reaction to penicillin in service.  He contends that, in 1978, after being given penicillin to cure strep throat and a high fever, he was found to have had an allergic reaction to the penicillin.  He stated that he had a rash over his entire body, to include the inside of his mouth, eyes, and genital area.

The Veteran's STRs include notations of his allergy to penicillin.  In May 1979, he was treated for a fever and possible tonsillitis; following this treatment, he developed a lesion on his nose near the right eye; no other lesions were reported.  In 1979, the Veteran was treated for a rash in his groin, and venereal warts were diagnosed.  In February 1983, he was treated for burning and itching of the eyes; dry eyes were diagnosed.  In August 1984, the Veteran reported that his allergy to penicillin would result in hives.  The STRs are silent for any occasion when he was administered penicillin during service.  No pathology noted in service was identified as due to a reaction to penicillin.  Accordingly, service connection for residuals of an allergic reaction to penicillin on the basis that such disability became manifest in service and has persisted since is not warranted.

The Veteran's post-service treatment records also note his allergy to penicillin.  There is no indication that he was administered penicillin, that he had an allergic reaction to penicillin, or that he has any chronic pathology from receiving penicillin, at any time during the appeal period.

The Veteran has not alleged, nor does the evidence show, that he exhibits any current disability related to the use of or allergy to penicillin.  The initial threshold that must be addressed, as in any claim seeking service connection, is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  The Board observes that in the absence of proof of a current disability, there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).   

There is no competent evidence of record that the Veteran has, or during the pendency of this claim has had, an allergic reaction to penicillin, a disability manifested as an allergic reaction to penicillin, or the residuals of an allergic reaction to penicillin.  While a rash of the genitals was noted in service, as noted by the Veteran, this was diagnosed as venereal warts and not due to penicillin use.  

In summary, while the record reflects the Veteran's allergy to penicillin, the preponderance of the evidence is against a finding that he has any current chronic disability that is or could be related to his allergy to penicillin, or the administration of such in service.  Therefore, the preponderance of the evidence is against this claim, and the appeal seeking service connection for residuals of an allergic reaction to penicillin must be denied.

Increased rating for tinnitus

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A July 1990 rating decision granted the Veteran service connection for tinnitus, rated 10 percent, effective January 20, 1990.  In September 2007 and January 2008 statements, he contended that the tinnitus is bilateral, whereas earlier it was a unilateral disability.

Tinnitus is evaluated under Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether it is perceived as being in one ear or each ear or in the head.  38 C.F.R. § 4.87, Code 6260, note 2.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has affirmed VA's long-standing interpretation of the pre-June 12, 2003 Code 6260, authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The current version of Code 6260 specifically allows only a maximum 10 percent rating unless there are exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321.

The Board does not question the Veteran's reports that his tinnitus is persistent, bilateral, and annoying.  However, all of the factors are contemplated by the schedular rating criteria; he does not point to any manifestations or impairment not encompassed by the schedular criteria, and those criteria are not inadequate.  Notably, the record does not show that the tinnitus has required hospitalization or caused interference with employment.  The Veteran has not received or sought active treatment specifically for tinnitus.  Therefore, referral for extraschedular consideration is not warranted, and the Veteran's claim for a rating in excess of 10 percent for service-connected tinnitus must be denied.



ORDER

Service connection for residuals of an allergic reaction to penicillin is denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran contends that his depression, bilateral hearing loss, TMJ syndrome, and residuals of a right thumb fracture have all worsened since his most recent VA medical examinations.  Regarding depression, the most recent examination was in April 2012 (almost three years ago); he has reported that he has since had frequent anxiety attacks (a symptom not noted on that examination).  His most recent examination for hearing loss was in December 2007 (more than seven years ago), and he maintains that the hearing loss has worsened in the interim.  The most recent examination for TMJ syndrome was in April 2012; in a December 2014 statement, the Veteran's representative argued that VA did not adequately assess the flare-ups that the Veteran experiences, with severe limitation of motion of the temporomandibular joint.  The most recent examination for residuals of a right thumb fracture was in April 2012; in a December 2014 statement, the Veteran's representative noted the Veteran's report of reduced flexibility and decreased range of motion of the right thumb in the last few years.  While new examinations are not required simply because of the time which has passed since the last examinations for the disabilities at issue, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Contemporaneous examinations are indicated.

Additionally, records of VA evaluation or treatment for these disabilities are likely to contain pertinent information, are constructively of record, and must be secured.

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1135.  The definition of a child for these purposes includes an unmarried person who after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a). 

The Veteran filed a Request for Approval of School Attendance for his daughter in December 2012.  Under 38 C.F.R. § 3.667(a)(2), compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within one year from that date.  In the request, the Veteran noted that his daughter had planned to begin her courses at PIMA Medical Institute in June 2012.  In the June 2013 decisional letter and a May 2014 statement of the case, the AOJ stated that the Veteran had submitted a Request for Approval of School Attendance in June 2013, indicating that R was enrolled in high school and was expected to graduate on May 23, 2012.  The AOJ denied the claim based on a finding that the evidence of record failed to establish that R continued in school following her 18th birthday.  

The Board notes that the AOJ did not address the Veteran's reports of his daughter's plan to continue her education after completing high school.  The Veteran's claim for additional compensation based on R's attendance at PIMA Medical Institute from June 2012 to May 2013 remains unadjudicated and must be remanded.  Additionally, while the Veteran reported his daughter began her course work in June 2012, there is no evidence of the commencement or completion dates of her courses between June 2012 and May 2013.  Given that the matter is being remanded, the Veteran should be given an opportunity to present records showing any such commencement and completion dates on remand.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact the Veteran and request that he submit any record(s) showing the commencement and completion dates of any course of instruction his daughter attended between June 2012 and May 2013 at PIMA Medical Institute.

2.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the disabilities remaining at issue.  

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his depression.  The Veteran's entire record must be reviewed by the examiner in connection with the examination.  The examiner must include rationale with all opinions.

4.  The AOJ should arrange for the Veteran to be scheduled for a VA audiological examination (with audiometric studies) to determine the current severity of his bilateral hearing loss.  The examiner should review the record and must include rationale with all opinions.

5.  The AOJ should arrange for the Veteran to be scheduled for an appropriate examination to determine the current severity of his TMJ syndrome.  The Veteran's entire record must be reviewed by the examiner in connection with the examination.  The examiner must include rationale with all opinions.

6.  The AOJ should arrange for the Veteran to be scheduled for an appropriate examination to determine the current severity of his residuals of a right thumb fracture.  The Veteran's entire record must be reviewed by the examiner in connection with the examination.  The examiner must include rationale with all opinions.

7.  After the development sought above is completed, the AOJ should then review the expanded record and readjudicate the claims (including, notably, entitlement to additional monthly compensation for the Veteran's dependent child R based on her school attendance from June 2012 to May 2013).  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


